(Por la Corte, a propuesta
del Juez Asociado Sr. De Jesús.)
Por cuanto, el 26 de junio de 1941 se notificó a los demandan-tes la sentencia que desestimó la demanda en este caso, habiendo establecido recurso de apelación para ante este Tribunal el 29 de julio siguiente;
*941Por cuanto, desde dicha fecha los demandantes apelantes no han hecho gestión alguna para perfeccionar sn recurso;
Por cuanto, el 20 del mes pasado la demandada apelada solicitó la desestimación del recurso por los motivos antes expuestos, habiendo notificado su moción a los demandantes apelantes, quienes también fueron notificados del señalamiento 'para la vista de dicha moción para el día 16 del actual, fecha en que se celebró sin asistencia de los demandantes apelantes;
PoR tanto, vistos los autos de este caso y el artículo 59 del Re-glamento de este Tribunal, se desestima por abandono el recurso.
El Juez Asociado Sr. Travieso uo intervino.